DETAILED ACTION
This Action is in consideration of the Applicant’s response on February 2, 2021.  No amendments are made by the Applicant.  Claims 1, 3 – 9, 11 – 17, and 19 – 24, where Claims 1, 9, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s arguments filed February 2, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claim 1, Cammack does not disclose or suggest of a processor having a hardware cryptographic key stored therein.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant appears to opine that the “hardware cryptographic key stored [in a processor]” is the same key (or value) that is used to encrypt and/or decrypt data [See Remarks, Pg. 2, 3rd Para.].  However, as claimed, “a data cryptographic key [is generated] using the hardware cryptographic key of the processor,” where data is encrypted “using the data cryptographic key” [e.g., Claim 1, lines 4-6].  In other words, the hardware cryptographic key is not used to encrypt or decrypt data, but is rather used to generate the data encryption key.  This generated data encryption key is the “key” used to encrypt data as claimed.
	No other arguments regarding the claims are presented.  Therefore, the 103 rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 – 9, 11 – 17, and 19 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPub. 2003/0056107 (hereinafter “Cammack”), in view of PGPub. 2007/0113103 (hereinafter “Ye”).
2.	Regarding Claims 1, 9, and 17, Cammack discloses of a mobile computing device [Fig. 1, item 110] comprising: 
a data storage [Fig. 1, item 130, 140, 150; memory within DSP, memory, and storage all store data];
a processor having a hardware cryptographic key stored therein [Fig. 1, item 130; Para. 0029, 0034-35; DSP internally stores a manufacturer identifier and a device identifier (either can be considered hardware cryptographic key)]; and
a 
	Cammack, however, does not specifically disclose that the cryptographic engine is a hardware cryptographic engine included in the processor, wherein the hardware cryptographic key is inaccessible to all application executed by the processor.
	Ye discloses a processor including a hardware cryptographic unit [Abstract; Fig. 1; Para. 0013, 0018, 0030].  Ye further discloses that at least one device specific key is stored within the cryptographic unit and is transparent to traditional software including operating systems and applications (the hardware cryptographic key is inaccessible to all application executed by the processor) [Fig. 1; Para. 0013, 0035, 0037].  It would have been obvious to one skilled in the art at the time of the invention to combine the teachings of Ye with Cammack since both system can be used to verify the integrity and security of software code that is about to run on a device.  The combination of Ye would enable the DSP of Cammack to be implemented as a processor that includes a hardware cryptographic engine within it and prevents exposure of the device specific key outside the cryptographic unit.  The motivation to do so is to enable development of tamper-resistant programs by reducing the limitations of implement a co-processor in hardware-based tamper-resistance technologies [Ye; Para. 0005-6].
3.  	Regarding Claims 3, 11, and 19, Cammack, in view of Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the hardware cryptographic key is provisioned in the processor during a manufacturing process of the processor [Para. 0044].
Claims 4, 12, and 20, Cammack, in view of Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the cryptographic engine is further to decrypt the encrypted data using the data cryptographic key [Para. 0045, 0058].
5.    	Regarding Claims 5, 13, and 21, Cammack, in view of Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the cryptographic engine is dedicated to the processor [Fig. 3; Para. 0043-44].
6. 	Regarding Claims 6, 14, and 22, Cammack, in view of Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the hardware cryptographic key is usable only be the cryptographic engine [Para. 0034-35, 0043; subset can be only secure bootloader].
7.   	Regarding Claims 7, 15, and 23, Cammack, in view of Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses wherein the cryptographic engine is to generate the data cryptographic key using the hardware cryptographic key and another cryptographic key [Para. 0044, 0061].
8. 	Regarding Claims 8, 16, and 24, Cammack, in view of Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the hardware cryptographic key uniquely identifies the mobile compute device from other mobile compute devices [Para. 0034].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492